Title: To John Adams from Samuel Cooper, 20 May 1776
From: Cooper, Samuel
To: Adams, John


     
      My dear Sir
      
       May 20th. 1776
      
     
     By the last Post I received your’s of May 6th. and am not troubled at your Acceptance of the Resignation of G. W. He is, indeed, a cool prudent Man, and accepted the Post of Danger for his Country at a critical Time, when others seem’d to decline it. He is a through New England Man in his Principles and Inclinations, but not made for an high Command in the Field. I cannot wholly excuse any whose Stations requir’d them to be alert as possible in so important a Time as the Evacuation of Boston. W. had one of the 4 Regiments station’d at Marblehead and Beverly which could not be call’d off. The small Pox, Torie Effects, and other necessary Occasions requir’d many Guards. General Washington left Orders for the Works of the British Troops to be demolish’d at Charlestown and other Places—Charlestown Point and Noddles Island to be immediately fortify’d—tho many wish’d we had begun lower down the Harbor. The General Court occupied in many Affairs were too dilatory in this. The Town of Boston was unguided—the most of the Selectmen out of Town—It’s Inhabitants of chief Spirit not return’d. Those that remain’d during the Siege wore the Marks of Men that had been under the Yoke, and requir’d Time to recover Spirit and Vigor. I mention these Things as some Excuse. Had there been any one leading Person, to have immediately discern’d, and stated to the Court what was necessary, they were ready to grant Supplies. The Pause was dangerous and dishonorable. I felt it, and wrote to my Friends. Our Colony, will however, I believe support it’s Character—Aliquando bonus dormitat Homerus.
     I have the Pleasure now to inform you that besides what is done at Charlestown Point, we have a good Fortress and Cannon mounted at Fort Hill: another almost compleated on Noddles’ Island—another at Dorchester Point finely executed. These Works are allow’d by the best Judges, to be superior to any Thing of the Kind done by the British Engineers here. The General Court have voted two Marching Regiments, and one of Artillery, which are filling up as fast as can be expected considering the busy Season of the Year, and how many Men we have already furnish’d for the general Service. They have also made Provision for Row Gallies, Fire Ships and Rafts. Their Committee for fortifying has large Powers, Lincoln is Chairman. I have the same Idea of Col. Quincy’s Knowledg of the Harbour that you express, and of the best Method to secure it. I have press’d that he might be consulted. He has been; and Lincoln assur’d me he had his Opinion in Writing which would be attended to. We want however, very greatly a Military Commander of Capacity and Spirit. Cannot you spare us Green, Sullivan, or one like them?
     I congratulate you upon the Capture of one of the most Important Prizes taken this War—a Storeship with 1500 hundred Barrels of Powder, 1000 Carbines—Carriages, entrenching Tools &c. The Ship was 270 Tons: and taken by our Countryman Muckford, in a Continental Cruizer of 4 Guns, 50 Tons, and 20 Men. The Ship had four guns and 17 Men. A bold and noble Action. Poor Muckford has not liv’d to enjoy his Prize. Going out last Evening thro Pulling Point Gut, and coming to Anchor there, in Company with a little Vessell of 30 Tons, and 3 Carriage Guns, they were attack’d about 9 O’Clock by twenty Boats from the Men of War in Nantasket. The Boats were beat off by our brave men who killed and wounded a Number of the Enemy, but Muckford exerting himself heroically, fell; and was the only Person we lost. I am afraid the Post will set off before this can be given him, must therefore conclude. Your’s most affectionately,
     
      S.SSC
     
    